UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


RONNIE GONZALEZ,
                                                                 No. 11-cr-487-3 (RJS)
                                Petitioner,
                                                                 No. 16-cv-4184 (RJS)
         -v-
                                                                        ORDER
UNITED STATES OF AMERICA,

                                Respondent.


RICHARD J. SULLIVAN, Circuit Judge:

         The Court is in receipt of a letter from Petitioner requesting a stay of his habeas petition

pending the resolution of United States v. Taylor, No. 20-1459 before the Supreme Court.

(Criminal Doc. No. 171; Civil Doc. No. 71.) The government does not oppose that request.

(Civil Doc. No. 73.)

         Because the Court finds that Taylor is likely to bear on the disposition of this case, IT IS

HEREBY ORDERED THAT the petition is stayed pending the Supreme Court’s decision in

Taylor. IT IS FURTHER ORDERED THAT the parties shall submit a joint letter addressing the

status of Taylor and the continuing need for a stay by July 1, 2021 or within 48 hours of the

issuance of a decision by the Supreme Court in Taylor, whichever is earlier.

SO ORDERED.

Dated:          June 8, 2021
                New York, New York


                                                       RICHARD J. SULLIVAN
                                                       UNITED STATES CIRCUIT JUDGE
                                                       Sitting By Designation
